DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. US 2022/0163750.
Regarding claim 1, Hu teaches an optical lens (at least Fig. 2) comprising: a lens barrel (Fig. 2 and para [0046]: 200), the lens barrel (200) being a hollow structure (the space that accommodates the plurality of lens group 300); a first lens (para [0047] and Fig. 2: 310) received within the lens barrel (200); and a diaphragm film (para [0048] and Fig. 2: 402) fixed on the lens barrel (200); wherein: the first lens (310) comprises a spherical area (3122), a stacking area (3146), and a connecting area (3142), the connecting area (3142) is coupled between the spherical area (3122) and the stacking area (3146); the connecting area (3142) comprises a planar area (see annotated figure below), and the diaphragm film (400) is located on the planar area (see annotated figure below).
[AltContent: textbox (Diaphragm )][AltContent: arrow][AltContent: textbox (Planar area)][AltContent: arrow]
    PNG
    media_image1.png
    586
    847
    media_image1.png
    Greyscale

Regarding claim 5, Hu teaches the optical lens of claim 1, further comprising a second lens and a third lens (Fig. 2 and para [0047]: teaches a plurality of lenses 300a), wherein: the second lens and the third lens are sequentially stacked along an axial direction of the optical lens (see Fig. 2); the second lens (300a) is located between the first lens (300a) and the third lens (300a); and the second lens and the third lens are received in the lens barrel (200) (see Fig. 2).
Regarding claim 6, Hu teaches the optical lens of claim 5, further comprising a first light-shielding sheet and a second light-shielding sheet, wherein: the first light-shielding sheet is located between the first lens and the second lens; and the second light-shielding sheet is located between the second lens and the third lens (Fig. 3 and para [0060]: teaches plurality of gasket/sheet provided between adjacent lens 300a).
Regarding claim 9, Hu teaches a lens module (at least in Fig. 26) comprising: 
a filter (34); 
an image sensor (32); and 
an optical lens (at least lens 20 shown in Fig. 26 or in Fig. 2) comprising: a lens barrel (Fig. 2 and para [0046]: 200), the lens barrel (200) being a hollow structure (the space that accommodates the plurality of lens group 300); a first lens, a second lens, and a third lens sequentially stacked along an axial direction of the optical lens; (para [0047] and Fig. 2: plurality of lenses 300a) received within the lens barrel (200); and a diaphragm film (para [0048] and Fig. 2: 402) fixed on the lens barrel (200); wherein: the first lens (310) comprises a spherical area (3122), a stacking area (3146), and a connecting area (3142), the connecting area (3142) is coupled between the spherical area (3122) and the stacking area (3146); the connecting area (3142) comprises a planar area (see annotated figure above in claim 1), and the diaphragm film (400) is located on the planar area (see annotated figure above in claim 1),
the filter (Fig. 26: 34) is located outside the lens barrel (20) facing the first lens (top lens 300a shown in Fig. 2), the second lens (300a), and the third lens (300a); and the image sensor (32) is located on a side of the filter (34) away from the lens barrel (20).
Regarding claim 13, Hu teaches the lens module of claim 9, wherein: the optical lens further comprises a first light-shielding sheet and a second light-shielding sheet; the first light-shielding sheet is located between the first lens and the second lens; and the second light-shielding sheet is located between the second lens and the third lens (Fig. 3 and para [0060]: teaches plurality of gasket/sheet provided between adjacent lens 300a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claim 1 above, and further in view of Imahori et al. JP 2009-229490 A.
Regarding claim 2, Hu teaches the optical lens of claim 1, Hu further teaches that the planar has certain width. However, Hu fails to specifically teach wherein: the width of the planar area is greater than 50 micrometers; and a height difference between the planar area and the spherical area is less than 1 micrometer.
However, in different embodiment of Hu (Fig. 21) depicts that the width of the planar area is greater than 50 micrometers (as shown in Fig. 21 the planar surface of the first lens 300a has larger width so that the light shielding plate fix on top of the planar surface of the lens). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the width of the planar within the claimed range in order to enhance the stability of the light shielding plate during assembly on the planar surface of the lens. 
Hu further fails to teach a height difference between the planar area and the spherical area is less than 1 micrometer. 
In the same field of endeavor, Imahori teaches: a height difference between the planar area and the spherical area is less than 1 micrometer (page 6 first paragraph of Imahori teaches “Accordingly, the diaphragm member 4 is placed on the surface of the lens member 7 and the diaphragm member 4 is positioned with respect to the lens member 7”, which infers that the distance between the planar surface of the lens 7 and the surface of the lens holder adjacent to the lens holder see annotated figure is almost zero). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens barrel with the claimed groove as taught by Imahori in order to enhance the stability of the diaphragm when it assembled on the lens holder/barrel. 
Regarding claim 3, Hu teaches the optical lens of claim 1, but fails to teach wherein: the lens barrel is recessed inwardly adjacent to the diaphragm film to define a groove; and the diaphragm film is fixed in the groove.
In the same field of endeavor, Imahori teaches: wherein: the lens barrel (Fig. 3: lens holder 3) is recessed inwardly adjacent to the diaphragm film (diaphragm member 4) to define a groove (groove portion 32); and the diaphragm film (4) is fixed in the groove (32) (see page 6 first paragraph of translated document of the Imahori and Fig. 3). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens barrel with the claimed groove as taught by Imahori so that the surface of the diaphragm flush with the surface of the lens barrel as described in page 6 first paragraph of Imahori. 

    PNG
    media_image2.png
    474
    760
    media_image2.png
    Greyscale

Regarding claim 4, Hu teaches the optical lens of claim 1, but fails to teach wherein: a height difference between a surface of the lens barrel adjacent to the diaphragm film and the planar area is less than 20 micrometers. 
In the same field of endeavor, Imahori teaches: wherein: a height difference between a surface of the lens barrel adjacent to the diaphragm film and the planar area is less than 20 micrometers (page 6 first paragraph of Imahori teaches “Accordingly, the diaphragm member 4 is placed on the surface of the lens member 7 and the diaphragm member 4 is positioned with respect to the lens member 7”, which infers that the distance between the planar surface of the lens 7 and the surface of the lens holder adjacent to the lens holder see annotated figure is almost zero). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens barrel with the claimed groove as taught by Imahori in order to enhance the stability of the diaphragm when it assembled on the lens holder/barrel. 
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    202
    618
    media_image3.png
    Greyscale

[AltContent: textbox (Planar area)][AltContent: textbox (Surface of the lens barrel adjacent to the diaphragm film)]

Regarding claim 10, the lens module of claim 9, Hu further teaches that the planar has certain width. However, Hu fails to specifically teach wherein: the width of the planar area is greater than 50 micrometers; and a height difference between the planar area and the spherical area is less than 1 micrometer.
However, in different embodiment of Hu (Fig. 21) depicts that the width of the planar area is greater than 50 micrometers (as shown in Fig. 21 the planar surface of the first lens 300a has larger width so that the light shielding plate fix on top of the planar surface of the lens). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the width of the planar within the claimed range in order to enhance the stability of the light shielding plate during assembly on the planar surface of the lens. 
Hu further fails to teach a height difference between the planar area and the spherical area is less than 1 micrometer. 
In the same field of endeavor, Imahori teaches: a height difference between the planar area and the spherical area is less than 1 micrometer (page 6 first paragraph of Imahori teaches “Accordingly, the diaphragm member 4 is placed on the surface of the lens member 7 and the diaphragm member 4 is positioned with respect to the lens member 7”, which infers that the distance between the planar surface of the lens 7 and the surface of the lens holder adjacent to the lens holder see annotated figure is almost zero). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens barrel with the claimed groove as taught by Imahori in order to enhance the stability of the diaphragm when it assembled on the lens holder/barrel. 
Regarding claim 11, Hu teaches the lens module of claim 9, but fails to teach wherein: the lens barrel is recessed inwardly adjacent to the diaphragm film to define a groove; and the diaphragm film is fixed in the groove.
In the same field of endeavor, Imahori teaches: wherein: the lens barrel (Fig. 3: lens holder 3) is recessed inwardly adjacent to the diaphragm film (diaphragm member 4) to define a groove (groove portion 32); and the diaphragm film (4) is fixed in the groove (32) (see page 6 first paragraph of translated document of the Imahori and Fig. 3). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens barrel with the claimed groove as taught by Imahori so that the surface of the diaphragm flush with the surface of the lens barrel as described in page 6 first paragraph of Imahori. 
Regarding claim 12, Hu teaches the lens module of claim 9, but fails to teach wherein: a height difference between a surface of the lens barrel adjacent to the diaphragm film and the planar area is less than 20 micrometers.
In the same field of endeavor, Imahori teaches: wherein: a height difference between a surface of the lens barrel adjacent to the diaphragm film and the planar area is less than 20 micrometers (page 6 first paragraph of Imahori teaches “Accordingly, the diaphragm member 4 is placed on the surface of the lens member 7 and the diaphragm member 4 is positioned with respect to the lens member 7”, which infers that the distance between the planar surface of the lens 7 and the surface of the lens holder adjacent to the lens holder see annotated figure is almost zero). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens barrel with the claimed groove as taught by Imahori in order to enhance the stability of the diaphragm when it assembled on the lens holder/barrel. 
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2022/0163750 in view of Imahori et al. JP 2009-229490 A.
Regarding claim 16, Hu teaches an electronic device (para [0002] and para [0093]: teaches the camera module 30 shown in Fig. 26 is for smart phones and table computers) comprising a lens module (at least in Fig. 26) comprising 
a filter (34); 
an image sensor (32); and 
an optical lens (at least lens 20 shown in Fig. 26 or in Fig. 2) comprising: a lens barrel (Fig. 2 and para [0046]: 200), the lens barrel (200) being a hollow structure (the space that accommodates the plurality of lens group 300); a first lens, a second lens, and a third lens sequentially stacked along an axial direction of the optical lens; (para [0047] and Fig. 2: plurality of lenses 300a) received within the lens barrel (200); and a diaphragm film (para [0048] and Fig. 2: 402) fixed on the lens barrel (200); a first light-shielding sheet; and a second light-shielding sheet; wherein: the first light-shielding sheet is located between the first lens and the second lens; the second light-shielding sheet is located between the second lens and the third lens (Fig. 3 and para [0060]: teaches plurality of gasket/sheet provided between adjacent lens 300a); the first lens (310) comprises a spherical area (3122), a stacking area (3146), and a connecting area (3142), the connecting area (3142) is coupled between the spherical area (3122) and the stacking area (3146); the connecting area (3142) comprises a planar area (see annotated figure above in claim 1), and the diaphragm film (400) is located on the planar area (see annotated figure above in claim 1); 
the filter (Fig. 26: 34) is located outside the lens barrel (20) facing the first lens (top lens 300a shown in Fig. 2), the second lens (300a), and the third lens (300a); and the image sensor (32) is located on a side of the filter (34) away from the lens barrel (20).
Hu fails to teach the lens barrel is recessed inwardly adjacent to the diaphragm film to define a groove; and the diaphragm film is fixed in the groove.
In the same field of endeavor, Imahori teaches: wherein: the lens barrel (Fig. 3: lens holder 3) is recessed inwardly adjacent to the diaphragm film (diaphragm member 4) to define a groove (groove portion 32); and the diaphragm film (4) is fixed in the groove (32) (see page 6 first paragraph of translated document of the Imahori and Fig. 3). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens barrel with the claimed groove as taught by Imahori so that the surface of the diaphragm flush with the surface of the lens barrel as described in page 6 first paragraph of Imahori. 

    PNG
    media_image2.png
    474
    760
    media_image2.png
    Greyscale

Regarding claim 17, the electronic device of claim 16, Hu further teaches that the planar has certain width. However, Hu fails to specifically teach wherein: the width of the planar area is greater than 50 micrometers; and a height difference between the planar area and the spherical area is less than 1 micrometer.
However, in different embodiment of Hu (Fig. 21) depicts that the width of the planar area is greater than 50 micrometers (as shown in Fig. 21 the planar surface of the first lens 300a has larger width so that the light shielding plate fix on top of the planar surface of the lens). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the width of the planar within the claimed range in order to enhance the stability of the light shielding plate during assembly on the planar surface of the lens. 
Hu further fails to teach a height difference between the planar area and the spherical area is less than 1 micrometer. 
In the same field of endeavor, Imahori teaches: a height difference between the planar area and the spherical area is less than 1 micrometer (page 6 first paragraph of Imahori teaches “Accordingly, the diaphragm member 4 is placed on the surface of the lens member 7 and the diaphragm member 4 is positioned with respect to the lens member 7”, which infers that the distance between the planar surface of the lens 7 and the surface of the lens holder adjacent to the lens holder see annotated figure is almost zero). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens barrel with the claimed groove as taught by Imahori in order to enhance the stability of the diaphragm when it assembled on the lens holder/barrel. 
Regarding claim 18, the combination of Hu and Imahori teaches the electronic device of claim 17; however, Hu fails to teaches wherein: a height difference between a surface of the lens barrel adjacent to the diaphragm film and the planar area is less than 20 micrometers.
In the same field of endeavor, Imahori teaches: wherein: a height difference between a surface of the lens barrel adjacent to the diaphragm film and the planar area is less than 20 micrometers (page 6 first paragraph of Imahori teaches “Accordingly, the diaphragm member 4 is placed on the surface of the lens member 7 and the diaphragm member 4 is positioned with respect to the lens member 7”, which infers that the distance between the planar surface of the lens 7 and the surface of the lens holder adjacent to the lens holder see annotated figure is almost zero). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens barrel with the claimed groove as taught by Imahori in order to enhance the stability of the diaphragm when it assembled on the lens holder/barrel. 
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    202
    618
    media_image3.png
    Greyscale

[AltContent: textbox (Planar area)][AltContent: textbox (Surface of the lens barrel adjacent to the diaphragm film)]

Regarding claim 19, the combination of Hu and Imahori teaches the electronic device of claim 18, Hu further teaches wherein: the lens barrel comprises a first lens barrel portion, a second lens barrel portion, and a third lens barrel portion; the second lens barrel portion is coupled between the first lens barrel portion and the third lens barrel portion (see annotated figure below). 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third portion[img-media_image4.png][img-media_image4.png][img-media_image4.png])][AltContent: textbox (Second portion[img-media_image4.png][img-media_image4.png][img-media_image4.png])][AltContent: textbox (Frist portion[img-media_image4.png][img-media_image4.png][img-media_image4.png])]
    PNG
    media_image5.png
    311
    287
    media_image5.png
    Greyscale

Hu fails to teach diameters of the first lens barrel portion, the second lens barrel portion, and the third lens barrel portion are sequentially increased. It would have been obvious to one of ordinary skill in the art at the time the invention was made to sequentially increase the diameter of the first portion to the third portion, since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. In any event, different embodiment of Hu (Fig. 25) depicts diameters of the first lens barrel portion, the second lens barrel portion, and the third lens barrel portion are sequentially increased (see Fig. 25 or annotated figure below). Accordingly, it would have been obvious to one of ordinary skill in the art to modify the lens barrel of Hu shown in Fig. 2, by utilizing the claimed lens barrel which sequentially increased in diameter as taught by Hu (Fig. 25) for an obvious matter of design choice.
[AltContent: textbox (Third portion[img-media_image4.png][img-media_image4.png][img-media_image4.png])][AltContent: arrow][AltContent: textbox (Second portion[img-media_image4.png][img-media_image4.png][img-media_image4.png])][AltContent: textbox (Frist portion[img-media_image4.png][img-media_image4.png][img-media_image4.png])][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    286
    442
    media_image6.png
    Greyscale

Regarding claim 20, the combination of Hu and Imahori teaches the electronic device of claim 19, and Hu further teaches wherein: the first lens (300a) is received in the first lens barrel portion (see reproduced figure above in claim 7); a portion of the second lens (300a) is received in the first lens barrel portion, and another portion of the second lens (300a) is received in the second lens barrel portion; and the third lens (300a) is received in the third lens barrel portion (see annotated figure above i.e., shown in claim 19).
Claim(s) 7, 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2022/0163750.
Regarding claims 7 and 14, Hu teaches the optical lens of claims 5 and 13, wherein: the lens barrel comprises a first lens barrel portion, a second lens barrel portion, and a third lens barrel portion; the second lens barrel portion is coupled between the first lens barrel portion and the third lens barrel portion (see annotated figure below). 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third portion[img-media_image4.png][img-media_image4.png][img-media_image4.png])][AltContent: textbox (Second portion[img-media_image4.png][img-media_image4.png][img-media_image4.png])][AltContent: textbox (Frist portion[img-media_image4.png][img-media_image4.png][img-media_image4.png])]
    PNG
    media_image5.png
    311
    287
    media_image5.png
    Greyscale

Hu fails to teach diameters of the first lens barrel portion, the second lens barrel portion, and the third lens barrel portion are sequentially increased. It would have been obvious to one of ordinary skill in the art at the time the invention was made to sequentially increase the diameter of the first portion to the third portion, since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. In any event, different embodiment of Hu (Fig. 25) depicts diameters of the first lens barrel portion, the second lens barrel portion, and the third lens barrel portion are sequentially increased (see Fig. 25 or annotated figure below). Accordingly, it would have been obvious to one of ordinary skill in the art to modify the lens barrel of Hu shown in Fig. 2, by utilizing the claimed lens barrel which sequentially increased in diameter as taught by Hu (Fig. 25) for an obvious matter of design choice.
[AltContent: textbox (Third portion[img-media_image4.png][img-media_image4.png][img-media_image4.png])][AltContent: arrow][AltContent: textbox (Second portion[img-media_image4.png][img-media_image4.png][img-media_image4.png])][AltContent: textbox (Frist portion[img-media_image4.png][img-media_image4.png][img-media_image4.png])][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    286
    442
    media_image6.png
    Greyscale

Regarding claims 8 and 15, Hu teaches the optical lens of claims 7 and 14, and Hu (Fig. 25) further teaches wherein: the first lens (300a) is received in the first lens barrel portion (see reproduced figure above in claim 7); a portion of the second lens (300a) is received in the first lens barrel portion, and another portion of the second lens (300a) is received in the second lens barrel portion; and the third lens (300a) is received in the third lens barrel portion (see annotated figure above i.e., shown in claim 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takase et al. US 2014/0204476: teaches optical lens comprising the limitation of claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/            Primary Examiner, Art Unit 2872